                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                      Plaintiff,                               8:18CR74

        v.
                                                           FINAL ORDER
 SARA MARIE BOYD,                                         OF FORFEITURE

                      Defendant.




       This matter is before the Court on the government’s Motion for Final Order of
Forfeiture (Filing No. 27). The Court has reviewed the record in this case and finds as
follows:

       1.     On September 26, 2018, the Court entered a Preliminary Order of Forfeiture
(Filing No. 23) pursuant to 21 U.S.C. §§ 846 and 853 and based upon defendant Sara Marie
Boyd (“Boyd”) pleading guilty to Counts I and II of the Indictment and admitting the
Forfeiture Allegation (Filing No. 1). Under the Preliminary Order of Forfeiture, Boyd
forfeited any interest she had in $6,783.74 in United States currency seized from Boyd at
or about the time of her arrest on February 14, 2018 to the government.

       2.     A Notice of Criminal Forfeiture was posted on an official internet
government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days,
beginning on September 27, 2018, as required by Rule G(4)(a)(iv)(C) of the Supplemental
Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions. A Declaration of
Publication was filed in this case on November 27, 2018 (Filing No. 26).

       3.     The government has advised the Court that no Petitions have been filed. A
review of the record confirms that assertion.
      4.       The government’s Motion for Final Order of Forfeiture should be granted.
Accordingly,

      IT IS ORDERED:
      1.       The government’s Motion for Final Order of Forfeiture (Filing No. 27) is
               granted.
      2.       All right, title and interest in and to the $6,783.74 in United States currency
               seized from Boyd at or about the time of her arrest on February 14, 2018,
               held by any person or entity are forever barred and foreclosed.
      3.       The $6,783.74 in United States currency is forfeited to the government.
      4.       The government is directed to dispose of that currency in accordance with
               law.


      Dated this 14th day of December 2018.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




                                              2
